Citation Nr: 0312647	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder, as secondary to a service-connected anxiety 
reaction with somatic complaints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1949 to June 1959 and from October 1959 to July 1969.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the benefit sought.  In October 2000, 
the Board remanded the case for further additional 
development of the evidence.  The appellant was notified by 
December 2002 letter that the Board was undertaking 
additional development of his claim.  For the reasons 
indicated below, further RO adjudicatory action is mandated.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While a Board decision in August 2002 
provided the veteran some notice of the VCAA, the United 
States Court of Appeals for Veterans Claims (Court) has since 
provided further guidance regarding the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The guidelines of the Court in Quartuccio do not 
appear to be satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  Consequently, the 
Board may not proceed with consideration of the results of 
its development without remanding the case to the AOJ for 
their initial consideration of the matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA 
and implementing regulations, including 
specific information regarding what type 
of evidence would substantiate his claim, 
what the evidence of record shows, and 
what further evidence VA will obtain on 
his behalf and what evidence or 
information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  After the development ordered above, 
and any other action deemed necessary, is 
completed, the RO should review the 
record (and, in particular, the results 
of the development obtained by the Board) 
and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 

additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


